DETAILED ACTION
Response to Amendment
1. 	Amendments filed on 11/20/2020 have been entered. Claims 1 and 7 have been amended and claim 6 has been canceled.

Response to Arguments

2.	Applicant contends, “Claim 1 is amended to recite the allowable subject matter of claim 6. Thus, amended claim 1 is allowable.” 
Examiner respectfully disagrees. The amended claim 1 includes the allowable subject matter of claim 6, however it does not include the limitations of the intervening claim, which is claim 5.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0337873).
	As to claim 1, Kim teaches a display device comprising:
a substrate (SUB, Fig. 3) comprising a display area where a plurality of sub-pixels (PXL, Fig. 3) are arranged and a non-display area surrounding the display area (Fig. 3);
 a data driver disposed in the non-display area of the substrate (data driver, Fig. 3);
 a gate-in-panel (GIP) driver disposed in the non-display area, adjacent to the display area (scan driver, Fig. 3);
 data link lines extending from the data driver to the display area (data line D, Figs. 3 &4);
 gate link lines extending from the GIP driver to the display area (scan lines S, Figs. 3 & 4), the gate link lines (scan lines sb, Fig. 9A, scan lines s, Fig. 8) are disposed on the data link lines (a first data line Da, fig. 9A) at intersections of the data link lines and the gate link lines (see figs. 8 & 9A); and
 a passivation film disposed on the gate link lines (third insulating layer IL3, fig. 9A), wherein the passivation film comprises one or more passivation holes (contact hole CH12b, fig. 9A) that are arranged between the gate link lines (contact hole CH12b, figs. 8 & 9A), at intersections of the data link lines and the gate link lines (figs. 8 & 9A), wherein the data link lines comprise first data link lines (second data line Db, fig. 9A) and second data link lines (a first data line Da, Fig. 9A) which are arranged on different layers (as seen in fig. 9A).  

the display device, wherein the passivation holes are parallel to the gate link lines and spaced apart from the gate link lines (contact hole CH12b, figs. 8 & 9A. Note that there are plurality of scan lines).  

As to claim 3, Kim teaches the display device, wherein the passivation holes are disposed between two of the gate link lines, and the passivation holes comprise a plurality of passivation holes (contact hole CH12b, figs. 8 & 9A. Note that there are plurality of scan lines and plurality of contact holes).  

As to claim 4, Kim teaches the display device, wherein the plurality of passivation holes are spaced apart with at least two gate link lines in between (contact hole CH12b, figs. 8 & 9A. Note that there are plurality of scan lines and plurality of contact holes). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0337873) in view of KA et al (US 2019/0304366).
As to claim 5, while Kim teaches everything in the claim (see Kim, Fig. 7A and the corresponding paragraphs), Kim fails to expressly disclose a source electrode and drain electrode as claimed.
However, KA teaches the display device, wherein each sub-pixel comprises:
 a semiconductor layer (active pattern ACT, fig. 6, [0142]) disposed on the substrate (substrate 100, fig. 6);
a gate insulating film (first insulation layer 120, [0142]) disposed on the semiconductor layer (active pattern ACT, fig. 6);
a gate electrode (a first gate pattern GE1, fig. 6) disposed on the gate insulating film (first insulation layer 120);
a first interlayer insulating film (second insulation layer 130, fig. 6, [0142]) disposed on the gate electrode (a first gate pattern GE1, fig. 6);
a second interlayer insulating film (a third insulation layer 140, fig. 6, [0142]) disposed on the first interlayer insulating film (second insulation layer 130, fig. 6, [0142]); and
a source electrode (source electrode SE, fig. 6) and drain electrode (drain electrode DE, fig. 6) disposed on the second interlayer insulating film (a third insulation layer 140, fig. 6) and connected to the semiconductor layer (active pattern ACT, fig. 6).


6. (Cancelled)  

   	As to claim 7, Kim in view of KA teaches the display device, wherein the first data link lines (Kim: second data line Db, fig. 9A) are disposed between the gate insulating film (Kim: gate insulating layer GI, Fig. 9A) and the first interlayer insulating film (Kim: first insulating layer IL1, Fig. 9A), and the second data link lines (Kim: a first data line Da, Fig. 9A) are disposed between the first interlayer insulating film and the second interlayer insulating film (Kim: second insulating layer IL2, Fig. 9A).  

As to claim 8, Kim in view of KA teaches the display device, wherein the first data link lines and the second data link lines are alternately disposed (Kim: Fig. 9A).  

As to claim 9, Kim in view of KA teaches the display device, wherein the gate link lines (Kim: scan lines sb, Fig. 9A) are disposed on the second interlayer insulating film (Kim: second insulating layer IL2, Fig. 9A).  

As to claim 10, Kim in view of KA teaches the display device, wherein the passivation holes (Kim: contact hole CH12b, fig. 9A) penetrate the passivation film (Kim: third insulating layer IL3, fig. 9A) and exposes the second interlayer insulating film underlying the passivation film (Kim: second insulating layer IL2, Fig. 9A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628